Case 1:19-cv-02367-RGA Document 79 Filed 03/11/21 Page 1 of 13 PageID #: 1526




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 DALI WIRELESS, INC.,

                 Plaintiff,

        v.

 JOHN MEZZALINGUA ASSOCIATES
 LLC d/b/a JMA WIRELESS, a Delaware                Civil Action No. 19-2367-RGA
 limited liability corporation; TEKO
 TELECOM SRL, an Italian corporation; and
 JMA WIRELESS LIMITED, an Irish
 corporation,

                 Defendants.




                               MEMORANDUM OPINION


David E. Moore, Bindu A. Palapura, Stephanie E. O’Byrne, POTTER ANDERSON &
CORROON LLP, Wilmington, DE; David Schumann (argued), Cris Leffler (argued), Mike
Saunders (argued), FOLIO LAW GROUP LLC, Lake Forest Park, WA, Attorneys for Plaintiff.


Pilar G. Kraman, Robert M. Vrana, Beth A. Swadley, YOUNG CONAWAY STARGATT &
TAYLOR, LLP, Wilmington, DE; Douglas Nash (argued), BARCLAY DAMON LLP, Syracuse,
NY, Attorneys for Defendants.


March 11, 2021




                                            1
Case 1:19-cv-02367-RGA Document 79 Filed 03/11/21 Page 2 of 13 PageID #: 1527




/s/ Richard G. Andrews
ANDREWS, UNITED STATES DISTRICT JUDGE:

         Before me is the issue of claim construction of multiple terms in U.S. Patent Nos.

10,334,499 (“the ’499 patent”) and 9,820,171 (“the ’171 patent”). I have considered the Parties’

Joint Claim Construction Brief (D.I. 61), Appendix (D.I. 62), and supplemental letters (D.I. 74,

75). I held remote oral argument on March 1, 2021. (D.I. 73).

    I.      LEGAL STANDARD

         “It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (internal quotation marks omitted). “‘[T]here is no magic formula or

catechism for conducting claim construction.’ Instead, the court is free to attach the appropriate

weight to appropriate sources ‘in light of the statutes and policies that inform patent law.’”

SoftView LLC v. Apple Inc., 2013 WL 4758195, at *1 (D. Del. Sept. 4, 2013) (quoting Phillips,

415 F.3d at 1324) (alteration in original). When construing patent claims, a court considers the

literal language of the claim, the patent specification, and the prosecution history. Markman v.

Westview Instruments, Inc., 52 F.3d 967, 977–80 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370

(1996). Of these sources, “the specification is always highly relevant to the claim construction

analysis. Usually, it is dispositive; it is the single best guide to the meaning of a disputed term.”

Phillips, 415 F.3d at 1315 (internal quotation marks omitted).

         “[T]he words of a claim are generally given their ordinary and customary meaning. . . .

[Which is] the meaning that the term would have to a person of ordinary skill in the art in

question at the time of the invention, i.e., as of the effective filing date of the patent application.”

Id. at 1312–13 (citations and internal quotation marks omitted). “[T]he ordinary meaning of a

claim term is its meaning to [an] ordinary artisan after reading the entire patent.” Id. at 1321

                                                   2
Case 1:19-cv-02367-RGA Document 79 Filed 03/11/21 Page 3 of 13 PageID #: 1528




(internal quotation marks omitted). “In some cases, the ordinary meaning of claim language as

understood by a person of skill in the art may be readily apparent even to lay judges, and claim

construction in such cases involves little more than the application of the widely accepted

meaning of commonly understood words.” Id. at 1314.

       When a court relies solely upon the intrinsic evidence—the patent claims, the

specification, and the prosecution history—the court’s construction is a determination of law.

See Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331 (2015). The court may also make

factual findings based upon consideration of extrinsic evidence, which “consists of all evidence

external to the patent and prosecution history, including expert and inventor testimony,

dictionaries, and learned treatises.” Phillips, 415 F.3d at 1317–19 (internal quotation marks

omitted). Extrinsic evidence may assist the court in understanding the underlying technology,

the meaning of terms to one skilled in the art, and how the invention works. Id. Extrinsic

evidence, however, is less reliable and less useful in claim construction than the patent and its

prosecution history. Id.

       “A claim construction is persuasive, not because it follows a certain rule, but because it

defines terms in the context of the whole patent.” Renishaw PLC v. Marposs Societa’ per

Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows that “a claim interpretation that would

exclude the inventor’s device is rarely the correct interpretation.” Osram GMBH v. Int’l Trade

Comm’n, 505 F.3d 1351, 1358 (Fed. Cir. 2007) (citation and internal quotation marks omitted).




                                                 3
Case 1:19-cv-02367-RGA Document 79 Filed 03/11/21 Page 4 of 13 PageID #: 1529




   II.      BACKGROUND

         This case is about wireless technology, and more specifically, a system of reconfigurable

antennas that can be used to automatically manage and redistribute network load, optimize radio

resources, and, in doing so, increase the efficiency of a wireless network.

         The application for the ’499 patent was filed on August 9, 2018, and the application for

the ’171 patent was filed on July 8, 2016. (D.I. 62, ’499 patent, Cover; ’171 patent, Cover). The

priority dates applicable to these patents appear to be 2011 and 2010 respectively. The following

claims are the most relevant for the purposes of this Markman:

Claim 1 of the ’499 Patent

         1. A system for transporting wireless communications, comprising:

         a baseband unit;

         a plurality of signal sources, including at least a first signal source and a second signal
         source;

         wherein the baseband unit comprises a plurality of interfaces to communicatively couple
         the baseband unit to the plurality of signal sources;

         wherein the baseband unit is configured to receive a plurality of radio resources from the
         first signal source and the second signal source;

         wherein the baseband unit is configured to send a digital representation of a second set
         of radio resources to the first remote unit at a second point in time, the second set of
         radio resources for transmission at the antenna of the first remote unit;

         wherein a number of radio resources in the first set of radio resources is different from a
         number of radio resources in the second set of radio resources; and

         wherein the baseband unit is configured to receive digital signals from each of the
         plurality of remote units.

(D.I. 62-1, ’499 Patent, claim 1) (emphasis added).




                                                   4
Case 1:19-cv-02367-RGA Document 79 Filed 03/11/21 Page 5 of 13 PageID #: 1530




Claim 15 of the ’171 Patent

   15. A system for transmitting signals, comprising:

          a plurality of remote radio units; and

          at least one digital access unit configured to communicate with the plurality of remote
          radio units, wherein the plurality of remote radio units are each configured to packetize
          uplink signals for transmission to the at least one digital access unit, and the at least one
          digital access unit is configured to packetize downlink signals for transmission to the
          plurality of remote radio units, wherein the packetized signals correspond to a plurality of
          carriers, and each of the plurality of remote radio units is configured to receive or
          transmit a respective subset of the plurality of carriers,

          wherein during a first time period, each of the plurality of remote radio units is
          configured to receive or transmit the respective subset of the plurality of carriers,

          wherein during a second time period, at least one remote radio unit of the plurality of
          remote radio units is reconfigured to increase or decrease the number of carriers in a first
          subset of the plurality of carriers, and the at least one remote radio unit is configured to
          receive or transmit the first subset of the plurality of carriers according to the
          reconfiguration.

(Id., ’171 patent, claim 15) (emphasis added).

Claim 17 of the ’171 Patent

   17. The system of claim 15 wherein the at least one remote radio unit is reconfigured to
       increase or decrease the number of carriers in the first subset of the plurality of carriers
       based on a load on the a[sic] least one remote radio unit.

(Id., claim 17) (emphasis added).


   III.      CONSTRUCTION OF AGREED-UPON TERMS

          I adopt the following agreed-upon constructions:

           Claim Term                                     Construction

           “increase[e/ing] or decrease[e/ing] the        No construction necessary beyond the
           number of carriers in the [first/respective]   construction for “carrier[s]”
           subset” (’171 patent, claims 1, 3, 4, 15,
           17, 18)




                                                    5
Case 1:19-cv-02367-RGA Document 79 Filed 03/11/21 Page 6 of 13 PageID #: 1531




           “[first/second] set of radio resources”         No construction necessary beyond the
           (’499 patent, claims 1, 4, 8, 11, 14, 16)       construction for “radio resources”




    IV.      CONSTRUCTION OF DISPUTED TERMS 1

    A. “signal source[s]” (’499/1, 4, 8, 11, 14, 16)

             a. Plaintiff’s proposed constructions:
                    i. an operator’s network
             b. Defendants’ proposed construction:
                    i. the sources of the analog radiofrequency (“RF”) signals
             c. Court’s construction:
                    i. no construction necessary
          The parties dispute whether the term “signal sources” should be construed to mean only

sources of analog RF signals.

          Plaintiff argues that the claims are “agnostic to what signal type is sent to the DAS from

the mobile network operator” and that the term “signal sources,” therefore, should be construed

broadly. (D.I. 61 at 5). Specifically, Plaintiff asserts that the claimed invention has to do with

“distributing radio resources” in a system, which involves communication between digital access

units (“DAUs”) in order to distribute the radio resources the DAUs receive to “address capacity

and load issues within the system.” (D.I. 73 at 15:23–16:7). Because the purpose of the claimed

load-sharing mechanism is simply to distribute incoming resources regardless of their type,

Plaintiff argues that the invention is agnostic as to what kinds of signals constitute “signal

sources.” (Id. at 16:14–20). Plaintiff maintains, moreover, that several dependent claims (e.g.,

claim 5) in the ’499 patent require some signal sources be part of or sent between baseband units,

which send digital rather than analog RF signals. (D.I. 61 at 5–6). Taken together, Plaintiff


1
  I ruled on some of the disputes at the claim construction hearing. For those, I merely repeat the
ruling without any further explanation.
                                                       6
Case 1:19-cv-02367-RGA Document 79 Filed 03/11/21 Page 7 of 13 PageID #: 1532




essentially argues that, given the absence of clear disclaimer in the intrinsic evidence, there is no

reason to construe “signal sources” as limited to analog RF signals. (D.I. 73 at 23:23–24:6).

         Defendants, on the other hand, argue that because the asserted claims “are directed to

distributed antenna systems (“DAS”) that translate between analog RF signals and digital

baseband signals,” the relevant “signal sources” must be analog RF signals. (D.I. 61 at 6).

Defendants specifically assert that the “context of the claims shows that ‘radio resources’ and

‘digital representations of radio resources’ are different things, and that the ‘radio resources’

received from the ‘signal sources’ are not themselves digital representations.” (Id. at 9).

Defendants therefore maintain that the structure of the claim dictates the proper construction of

“signal sources” must be analog RF signals and not digital signals. (Id.). Defendants also argue

that embodiments in the specification—such as the “RF Input Port[s]” of the DAU/baseband unit

in Figures 1, 2, and 3 of the ’499 patent—support disclaimer of signals other than analog RF.

(Id.).

         I agree with Plaintiff that a broad construction of “signal sources” is appropriate.

Disavowal of claim scope requires “clear and unmistakable” disclaimer. Cont’l Circuits LLC v.

Intel Corp., 915 F.3d 788, 797 (Fed. Cir. 2015). Embodiments showing that the DAUs have

analog RF input signals do not clearly and unmistakably discount the possibility of non-analog

RF input signals or, more importantly, indicate the patentee’s intent to limit itself to only analog

RF signals as “signal sources.” The embodiments are uses of the claimed invention—not

limitations on the invention itself.

         With regard to whether the structure of the claims limits the proper construction of

“signal sources” to analog RF signals, I disagree with Defendants that the relevant signals must

only be analog RF signals. The claimed invention does more than convert analog RF signals into



                                                   7
Case 1:19-cv-02367-RGA Document 79 Filed 03/11/21 Page 8 of 13 PageID #: 1533




digital signals; by way of features including “automatic traffic load-balancing, network and radio

resource optimization, [and] network calibration,” the claimed invention “can increase the

efficiency and traffic capacity of the operator’s wireless network.” (D.I. 62-1, ’499 patent,

Abstract). The asserted claims recite a system that optimizes load-sharing of incoming input

signals. (Id., claims 1, 8). Nothing in the language of the claims indicates that the “signal

sources” must be analog RF signals; distinctions between “radio resources” and “digital

representations” similarly do not clearly indicate that the “radio resources” cannot include any

digital signals.

        I therefore find that no construction of “signal sources” is necessary. The term is not

limited to analog RF signals.


    B. “radio resource[s]” (’499/1, 2, 4, 8, 9, 11, 14, 16, 19)

            a. Plaintiff’s proposed constructions:
                   i. wireless resources such as RF carriers, CDMA codes or TDMA time slots
            b. Defendants’ proposed construction:
                   i. RF carriers, CDMA codes, TDMA time slots, and other information used
                       to subdivide or apportion RF signals in order to transmit underlying data
                       to and from an antenna of a remote radio unit, but do not include the
                       underlying data that is transmitted
            c. Court’s construction:
                   i. RF carriers, CDMA codes, TDMA time slots, and other information used
                       by the remote radio units to apportion RF signals in order to transmit
                       underlying data to and from an antenna of a remote radio unit, but do not
                       include the underlying data that is transmitted (D.I. 73 at 53:13–23).

    C. “baseband unit is configured to send a digital representation of a [first/second] set of
       radio resources” (’499/1, 8)

            a. Plaintiff’s proposed construction:
                   i. baseband unit allocates radio resources for the communication of digital
                       baseband data
            b. Defendants’ proposed construction:
                   i. baseband unit digitizes, down-converts and delivers a [first/second] set of
                       radio resources

                                                  8
Case 1:19-cv-02367-RGA Document 79 Filed 03/11/21 Page 9 of 13 PageID #: 1534




           c. Court’s construction:
                 i. no construction necessary
       Defendants’ arguments here are essentially identical to those presented for “signal

sources,” namely that a “digital representation” sent by the “baseband unit” must necessarily be a

conversion of an analog RF signal to a digital signal. (D.I. 61 at 23–24). As support for their

proposed construction, Defendants point to a section in the Summary of the Invention that notes

the “data received from the base stations is down-converted, digitized and converted to baseband

with the DAU.” (D.I. 62-1, ’499 patent, Summary of the Invention). Plaintiff argues, as it did

with regard to “signal sources,” that radio resource allocations as “digital representation[s]” do

not necessarily have to be analog RF signals. (D.I. 61 at 36).

       I agree with Plaintiff for the same reason that I found “digital representation” to not

necessarily require analog RF signal inputs with regard to “signal sources.” Although

Defendants’ reference to the Summary of the Invention section is noted, the description that the

“data . . . is down-converted, digitized and converted to baseband with the DAU” is not part of

the description of the “present invention” (the description occurs in the following paragraph)

and therefore does not amount to a limitation of the invention. (D.I. 62-1, ’499 patent, Summary

of the Invention).

       Although I agree with Plaintiff that “digital representation” is not limited to allocation of

“radio resources” that are solely analog RF signals, I do not think a construction of “digital

representation” in words different from that of the claim language is warranted here. I therefore

find no construction of “baseband unit is configured to send a digital representation of a

[first/second] set of radio resources” is necessary.




                                                  9
Case 1:19-cv-02367-RGA Document 79 Filed 03/11/21 Page 10 of 13 PageID #: 1535




   D. “baseband unit” (’499/1, 2, 6, 8, 9, 12, 14, 19) / “digital access unit” (’171/15, 19)

           a. Plaintiff’s proposed construction:
                  i. a unit that manages baseband communications between an operator
                      network and one or more remote radio units
           b. Defendants’ proposed construction:
                  i. a device that converts between analog radiofrequency (RF) signals and
                      digital baseband signals
           c. Court’s construction:
                  i. no construction necessary
       I apply the same reasoning to find here, as with the prior term, that a “baseband unit”

does not have to send a “digital representation” limited to allocation of “radio resources” that are

analog RF signals. The parties agree that “baseband unit” and “digital access unit” are used

interchangeably between the ’499 and ’171 patents. (D.I. 61 at 29, 32).

       In this case, the scope of the term “baseband unit” is adequately defined by the claim

limitations, which delineate in multiple places the various functions that a “baseband unit”

accomplishes in the context of the claimed invention. (D.I. 62-1, ’499 patent at 14:12–14, 14:15–

19, 14:20–24, 14:28–29). The scope of the term “digital access unit” is similarly set forth by the

claim limitations in the ’171 patent. (D.I. 62-1, ’171 patent at 12:52–53, 13:1–3, 15:9–18).

Neither term needs additional construction beyond what the claims already provide to the

meaning of “baseband unit” and “digital access unit” in the context of their respective patents.

       I therefore find no construction is necessary for “baseband unit” or “digital access unit.”


   E. “packetize/packetizing” (’499/2, 9, 19; ’171/15)

           a. Plaintiff’s proposed construction:
                  i. creating digital data packets
           b. Defendants’ proposed construction:
                  i. form/forming into packets that have source information, destination
                      information and contents
           c. Court’s construction:
                  i. creating digital data packets that have destination information and contents


                                                 10
Case 1:19-cv-02367-RGA Document 79 Filed 03/11/21 Page 11 of 13 PageID #: 1536




       The parties agree that “packetize/packetizing” involves digital data packets and that these

packets have contents. (D.I. 73 at 100:4–8; D.I. 61 at 40). The parties dispute whether the

packets must have both source and destination information.

       Plaintiff argues that the DAU may “frame the individual data packets . . . using the

Common Public Radio Interface (CPRI) standard,” but also, “Other Interface standards are

applicable provided they uniquely identify data packets with respective RRUs [Remote Radio

Head Units].” (D.I. 61 at 40) (citing D.I. 62-1, ’499 patent at 10:47–51; ’171 patent at 9:6–10).

Although these standards require transmission of “[h]eader information” with the data packet to

identify the RRU and DAU, Plaintiff asserts that this can be accomplished by inclusion of either

source or destination information but does not require both. (D.I. 73 at 99:7–17). Plaintiff also

contends that for CPRI, source and destination information included would not be in the CPRI

packet itself, so limiting the construction of “packetize/packetizing” to packets with source and

destination information would be inappropriate. (Id. at 90:17–91:1).

       Defendants, on the other hand, maintain that prosecution history estoppel for U.S. Patent

No. 9,531,473 (“the ’473 patent”)—a sibling to the ’171 patent sharing the same specification—

applies to the ’171 patent. (D.I. 61 at 41). During IPR of the ’473 patent, in arguing for validity,

the patentee maintained that “any construction of ‘packetizing’ must include destination

information, such as within a packet header.” (D.I. 62, Ex. 6, IPR2018-00571, Patent Owner’s

Preliminary Response at 8 (May 6, 2018) (A0500)). Defendants assert that Plaintiff should be

held to its representations at IPR for construction of “packetizing.” (D.I. 61 at 42). Defendants

further contend that because there is two-way communication between the DAU and the RRU,

there must be both source and destination information included in data packets for the packets to

know where to go as they traverse back and forth. (D.I. 73 at 93:2–95:3).



                                                 11
Case 1:19-cv-02367-RGA Document 79 Filed 03/11/21 Page 12 of 13 PageID #: 1537




       At oral argument, Plaintiff stated that, in the interest of keeping a single definition, it

would be willing to apply the inclusion of “destination information” in “packetize” during IPR of

the ’473 patent to both the ’171 and ’499 patents. (Id. at 97:12–23). The construction of

“packetize” therefore includes destination information. The remaining question is whether

“packetize” should be construed to include source information as well.

       Given the patentee’s clear disclaimer with regards to “destination information,” absent

affirmative evidence that the patentee intended to include “source information,” I do not think

that “source information” should be included in the construction of “packetize.” Defendants’

argument that packets must include source information to facilitate back-and-forth

communication does not constitute such evidence in light of Plaintiff’s assertions that the DAU

can have readily available to it the addresses of the RRUs, so it does not need to rely on source

information for a signal to know where to return something. (Id. at 102:24–103:6).

       I therefore construe “packetize/packetizing” to mean “creating digital data packets that

have destination information and contents.”


   F. “carriers” (’171/15–18)

           a. Plaintiff’s proposed construction:
                  i. signals each having a unique frequency within a composite signal
           b. Defendants’ proposed construction:
                  i. radiofrequency (RF) signal[s] having specific carrier frequenc[ies]
           c. Court’s construction:
                  i. radiofrequency (RF) signal[s] having specific carrier frequenc[ies] (D.I. 73
                      at 103:18–25).

   G. “wherein during a second time period, at least one remote radio unit of the plurality
      of remote radio units is reconfigured” (’171/15)

           a. Plaintiff’s proposed construction:
                  i. adaptively readjusting the radio capacity of a remote radio unit by
                      changing the configuration parameters of the remote radio unit during a
                      second time period
                                                 12
Case 1:19-cv-02367-RGA Document 79 Filed 03/11/21 Page 13 of 13 PageID #: 1538




           b. Defendants’ proposed construction:
                  i. wherein the configuration of at least one remote radio unit of the plurality
                     of remote radio units is changed
           c. Court’s construction:
                  i. wherein during a second time period the configuration of at least one
                     remote radio unit of the plurality of remote radio units is changed (D.I. 73
                     at 105:16–106:11).

   H. “load” (’171/17)

           a. Plaintiff’s proposed construction:
                  i. the amount of available capacity currently used
           b. Defendants’ proposed construction:
                  i. the number of subscribers
           c. Court’s construction:
                  i. the amount of available capacity currently used (D.I. 73 at 106:12–22).

   I. “downlink signals” and “uplink signals” (’171/15)

           a. Plaintiff’s proposed construction:
                  i. adaptively readjusting the radio capacity of a remote radio unit by
                      changing the configuration parameters of the remote radio unit during a
                      second time period
           b. Defendants’ proposed construction:
                  i. wherein the configuration of at least one remote radio unit of the plurality
                      of remote radio units is changed
           c. Court’s construction:
                  i. plain and ordinary meaning (D.I. 73 at 108:4–22).

   V.      CONCLUSION

        Within five days the parties shall submit a proposed order consistent with this

Memorandum Opinion suitable for submission to the jury.




                                                13
